Fourth Court of Appeals
                               San Antonio, Texas
                                    JUDGMENT
                                  No. 04-21-00040-CR

                                      Isis WOODS,
                                         Appellant

                                            v.

                                  The STATE of Texas,
                                        Appellee

              From the 25th Judicial District Court, Guadalupe County, Texas
                              Trial Court No. 17-0809-CR-C
                     Honorable William D. Old, III, Judge Presiding

     BEFORE JUSTICE CHAPA, JUSTICE WATKINS, AND JUSTICE RODRIGUEZ

     In accordance with this court’s opinion of this date, the trial court’s judgment is
AFFIRMED AS MODIFIED, and counsel’s motion to withdraw is GRANTED.

      SIGNED February 2, 2022.


                                             _________________________________
                                             Liza A. Rodriguez, Justice